BELCHER, Judge.
This is an appeal from a final judgment entered against the appellants in a bond forfeiture proceeding.
The disposition hereof is controlled by the decision in Eddie Blue et al v. State, No. 33,787, this day decided. (Page 460 this volume) 351 S.W. 2d 221.
The judgment is affirmed.
Appellants having superseded the judgment by supersedeas bond, judgment is rendered against the sureties on said supersedeas bond for the performance of the judgment herein affirmed.
Opinion approved by the Court.